Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION- Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
1.  Claims 1-16, drawn to a composition that is a beverage, comprising water and at least 1.5% w/v of phycocyanin, with a pH of 4 – 5.5 and a shelf life of six months or more, classified in CPC subgroup A23L 2/38.
2.  Claims 17-25, drawn to a method of making a beverage composition by making a first sterile solution comprising an agent that adjusts the pH to 4 – 5.5 or a preservative or a sweetener or a flavoring, making a second sterile solution comprising phycocyanin, mixing the two and packing the mixture in sterile containers, classified in CPC subgroup A61L 2/00.
The inventions are independent or distinct, each from the other because:
Inventions 2 and 1 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product of Group 1 can be made by another method.  The phycocyanin can be dissolved in an aqueous solution of a weak acidic buffer, e.g., acetic acid, at the desired concentration.  A preservative can be added to phycocyanin solution or to the aqueous buffer before the phycocyanin.  The final phycocyanin solution (product/beverage) can be frozen or sterile-filtered or packaged in an inert atmosphere.  Therefore, these inventions are patentably distinct.   
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:    
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Species restrictions
This application contains claims directed to the following patentably distinct species. 
a) If Applicant elects Group 1, in the combination of claims 2, 3, 4, 6, 7, 8, 10, 14 and 16, Applicant must elect one of these claims that recites the fourth component in the composition of claim 1.  
b) If Applicant elects Group 1, and claim 4 in (a) above, in claim 5, Applicant must elect one of the flavorings listed.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
c) If Applicant elects Group 1, and claim 6 in (a) above, in claim 6, Applicant must elect one of the sweeteners listed.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
d) If Applicant elects Group 1, and claim 8 in (a) above, in claim 8, Applicant must elect one of the concentration ranges of the Spirulina extract listed in the claim. 
e) If Applicant elects Group 1, in claim 9, Applicant must elect one of the pH ranges listed in the claim.
f) If Applicant elects Group 1, and claim 10 in (a) above, in claim 10, Applicant must elect one of the preservatives listed.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
g) If Applicant elects Group 1, and claim 2 in (a) above, in claim 11, Applicant must elect one of the buffering agents listed.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
h) If Applicant elects Group 1, and claims 2 and 11 in (a) and (g) above, in claim 12, consistent with the election in claim 11, Applicant must elect and indicate the number of acids present in the beverage composition.
i) If Applicant elects Group 1, and claim 14 in (a) above, in claim 14, Applicant must elect one of the vitamins listed.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
j) If Applicant elects Group 1, in claim 16, Applicant must elect one of the concentration ranges of phycocyanin listed in the claim.
k) If Applicant elects Group 2, in claim 17, Applicant must elect, in lines 4 – 6, one of the compounds listed in the claim.  If Applicant elects the combinations, Applicant must indicate the exact number of combinations elected, the exact number of items in each combination and the exact identity of each item in each combination.
l) If Applicant elects Group 2, in claim 18, first, Applicant must elect whether the dilution occurs before or during or after the third mixing step.  Second, Applicant must elect whether the water is added to the first mixture or the second mixture or the third mixture.  
m) If Applicant elects Group 2, in claim 19, Applicant must elect whether the sterilization technique is ultrafiltration or pressurization (auto-claving?).  This election will be applied to claims 21, 23 and 24.
n) If Applicant elects Group 2, in claim 20, Applicant must elect one of the concentration ranges for the Spirulina extract listed in the claim.   
o) If Applicant elects Group 2, in claim 22, Applicant must elect whether the first mixture or the third mixture is carbonated.
p) If Applicant elects Group 2 and pressurization/auto-claving in (m) above, and that the first mixture is carbonated in (o) above, in claim 23, Applicant must elect whether the pressure in the auto-claving step is the same as the pressure in the carbonation step, or whether the two pressures are different.  That is, is the optional limitation present or absent?
q) If Applicant elects Group 2 and pressurization/auto-claving in (m) above, and that the third mixture is carbonated in (o) above, in claim 24, Applicant must elect whether the pressure in the auto-claving step is the same as the pressure in the carbonation step, or whether the two pressures are different.  That is, is the optional limitation present or absent?
r) If Applicant elects Group 2, in claim 25, first, Applicant must elect one of the containers listed in the claim.  Second, Applicant must elect one of the materials listed in the claim that the container is made of.  Because of the limitation of “may be made of,” Applicant may elect that the container is not made of any of the materials listed in the claim.  
The species are independent or distinct because each species has a different structure and different biological, chemical, nutritional, product-enhancing and preservative properties (different categories of first and second and third and fourth and further supplemental components/ingredients, with different individual components/ingredients in each category, e.g., different buffers vs. flavorings vs. sweeteners vs. preservatives vs. vitamins vs. Spirulina extract, with different individual items in each category, different amounts of each component/ingredient, different dilution steps, different sterilization steps, different carbonation steps).  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1 and 17 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  	
Also, as part of the current policy for increased Internet security, please fill out the electronic form PTO/SB/439 authorizing communication via the Internet, the link to which is http://www.uspto.gov/sites/default/files/documents/sb0439.pdf.  This form is a very brief and simple request.  Once the signed form is submitted online, it will become part of the PTO's image database (PAIR for Applicants) and nothing else need be filed.  The advantage of completing this form at this time is that, should Examiner find the claims allowable with an examiner’s amendment, Examiner will be able to send you the examiner’s amendment by e-mail, which would greatly expedite prosecution. 
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-07-29